Citation Nr: 1523969	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  11-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, rated 20 percent disabling prior to December 14, 2014, and 40 percent therefrom.  

2.  Entitlement to a total disability rating by reason of individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1958 to June 1962.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of service connection for a left hip disability, including as secondary to the Veteran's service-connected low back disability has been raised by the Veteran at the Board hearing in March 2015 and by private treatment records dated in December 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Because this issue is inextricably intertwined with the TDIU issue on appeal, it is REMANDED to the AOJ.

The issues of TDIU and service connection for a left hip disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the rating period prior to December 14, 2012, the Veteran's low back disability was manifested by limitation of forward flexion to 40 degrees, without evidence of further functional impairment, ankylosis, or incapacitating episodes of intervertebral disc syndrome (IVDS) over the past 12 months.  

2.  For the rating period from December 14, 2014, and thereafter, the Veteran's low back disability is shown to be manifested by limitation of forward flexion to 30 degrees or less, with pain, without evidence of ankylosis or incapacitating episodes of IVDS over the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine were not met prior to December 14, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5242 (2014).  

2.  The criteria for an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met for any period since December 14, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Code 5242 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A July 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized in a disability determination by the Social Security Administration (SSA), have been secured.  The Veteran was afforded VA medical examinations, most recently in December 2012.  The Board finds that the opinions obtained are adequate.  The opinions were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  While the Veteran did challenge the adequacy of the July 2009 VA examination that was obtained, he was provided with a second examination in December 2012, and the adequacy of this examination has not been challenged.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2014).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F.3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Degenerative Disc Disease of the Lumbar Spine

The Veteran contends that his service-connected low back disability is more disabling than currently evaluated.  During testimony at the videoconference hearing in March 2015, he stated that he has constant stabbing pain in his back for which he must take significant medication.  He stated that he is currently undergoing physical therapy for his back disability.  

Service connection for degenerative disc disease of the lumbar spine was granted by the RO in a June 2006 rating decision.  A 20 percent disability rating was awarded at that time under the provisions of Code 5242.  The Veteran submitted a claim for increased compensation in April 2009.  By rating decision dated in April 2014, the rating was increased to 40 percent under the same Code, effective December 14, 2012.  The Veteran continues to express dissatisfaction with the 40 percent rating, and it is less than the maximum under the applicable criteria.  As such, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for  Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

More generally, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Court has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  

An examination was conducted by VA in July 2009.  At that time, the Veteran complained of having a painful lower back, with intensity in the range of 7 or 8 on a scale to 10.  The pain was constant, but somewhat relieved with medications and lying on an inclined bed.  He related that his activities of daily living were limited and that his work was affected.  Repetitive motion increased the pain without any additional loss of motion.  There was a history of flare-ups with increased pain.  He did not use a back brace, but did use a cane and, sometimes, an electric cart.  There was no history of acute excruciating low back pain during the last 12 months and no radiation to the legs.  On physical examination it was noted that the Veteran walked slowly with a cane.  His posture was good and his equilibrium was satisfactory.  Lower back examination revealed normal lumbar lordosis.  Muscle tone was good and there was no spasm or atrophy.  He was tender in the lumbosacral area.  Range of motion was forward flexion to 40 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees, and rotation to 10 degrees, all with complaints of pain at the end of motion.  Lower limbs were negative for any neurological deficiency.  Straight leg raising test was to 40 degrees with compliant of back pain.  Lasegue test was negative.  X-ray studies of the lumbosacral spine showed evidence of degenerative disc disease with sclerosis and narrowing in the lower lumbar area.  The diagnosis was chronic lumbar strain with degenerative disc disease and limited motion.  There was no evidence of neurological deficiency.  There was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use testing of the spine.  There was no history of an acute episode of excruciating low back pain during the last 12 months and the examiner was unable to estimate additional limitation of motion during a flare-up.  The examiner opined that there was moderate impairment of daily occupational activities due to the service-connected back disability.  

In a May 2011 statement from the Yale Veteran's Clinic, it was noted that the Veteran had been under care for left hip and back pain since March 2004 for which the Veteran took oral medications.  These symptoms appeared to be increasing.  

An examination was conducted by VA on December 14, 2012.  At that time, the diagnosis was degenerative disc disease of the lumbar spine.  The Veteran reported that his chronic low back pain had progressively worsened since the most recent VA examination.  He stated that he had had to sleep in a recliner chair because of back pain for the past two to three years.  He stated that the low back pain increased with all physical activities and that he could not sit or stand for more than a few minutes.  He could not walk more than a few yards at a time, could not do frequent bending and could not handle weights more than 10 pounds without pain.  He stated that the pain radiated to the lower extremities, but denied tingling or numbness of either lower extremity.  He did not have sphincter disturbances and did not wear a back brace.  He took several medications for his back pain and occasional muscle spasm as well as utilizing heat and ice wraps as needed.  He stated that the response to treatment was fair.  He did not report flare-ups that impacted the function of his low back.  

On examination, range of motion was forward flexion to 40 degrees, with pain beginning at 20 degrees; backward extension to 15 degrees, with pain beginning at 10 degrees; right and left lateral flexion to 15 degrees, with pain beginning at 10 degrees; and bilateral rotation to 20 degrees, with pain beginning at 10 degrees.  After repetitive-use testing, range of motion was further restricted to forward flexion of 30 degrees, backward extension of 10 degrees, right lateral flexion of 15 degrees, left lateral flexion of 10 degrees, and bilateral rotation of 15 degrees.  The Veteran did have functional loss that was described as less movement than normal; pain on movement; disturbance of locomotion; and interference with sitting, standing, or weight bearing.  There was no muscle spasm or guarding of the thoracolumbar spine.  Muscle strength testing was normal at 5/5.  There was no muscle atrophy.  Deep tendon reflexes were 2+.  Sensation was normal.  Straight leg raising tests were negative bilaterally.  There was no sign or symptom of radiculopathy or other neurologic abnormalities.  Thee Veteran did have IVDS, but did not report having had any incapacitating episodes of IVDS over the past 12 months.  He regularly used a walker for assistance with locomotion.  Regarding functional impact, the examiner opined that the Veteran's back disorder had an impact on his ability to work in that he had decreased mobility, problems with lifting and carrying, difficulty reaching and pain.  The effects on usual daily activities were mild to moderate in nature, with the exception that the Veteran was prevented from exercise or participation in sports due to his low back disability. There were no neurological complications of the lower extremities that were related to the low back disability shown on this examination.   

Private outpatient treatment records, dated from December 2013 to January 2015, show that the Veteran is receiving physical therapy for various joints, including his low back, knees and left hip.  In December 2013, it was noted that active and passive flexion and extension was 10 percent of normal.  In January 2014, his back was shown to be improved, with range of motion to be reported as 60 percent of normal.  

As noted, the Veteran submitted a claim for increase for his service-connected low back disability in April 2009.  In response to that claim, he was examined by VA in July 2009.  That examination showed that the Veteran had significant pain and impaired range of motion, including forward flexion to only 40 degrees.  While the Board finds that this is significant disability, the fact is that this degree of impairment is not sufficient to meet the criteria for the next higher, 40 percent, evaluation.  Significantly, the Veteran had no further limitation after repetitive motion and no functional impairment.  Neither are there complaints of incapacitating episodes of IVDS upon which to base a higher rating.  As such, the Board finds that the criteria for a rating in excess of 20 percent prior to December 14, 2012, have not been met and the appeal regarding this evaluation must be denied.  

On December 14, 2012, the Veteran was again evaluated by VA.  At that time, he specifically noted that his low back disability had worsened over the last several years.  The report of the examination supported this contention in that, while the Veteran was able to forward flex to 40 degrees as before, pain started at 20 degrees and further restriction to 30 degrees was found after repetitive use.  While this meets the criteria for the rating of 40 percent that was awarded, the Board finds no basis for a rating in excess of 40 percent.  In this regard, for a 60 percent rating, ankylosis of the spine or incapacitating episodes of IVDS having a total duration of at least 6 weeks during the past 12 months would have to be demonstrated.  On examination, there was no demonstration of ankylosis of the spine and the Veteran specifically denied having had any incapacitating episodes of IVDS over the past 12 months.  As such, a rating in excess of 40 percent is not warranted.  

Extraschedular Considerations

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's low back limitation of flexion directly corresponds to the schedular criteria for the 20 percent and 40 percent evaluations for limitation of low back flexion that were assigned under Code 5242.  These also incorporate various orthopedic factors that limit motion or function of the back.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  There is no evidence of ankylosis or IVDS upon which ratings may be based on criteria used to assess those disabilities.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's low back disability, and no referral for an extraschedular rating is required.  

Finally, the matter of entitlement to TDIU is before the Board and subject to the remand herein.  As such, there is no need for further discussion at this point.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 20 percent prior to December 14, 2014, and 40 percent therefrom, for degenerative disc disease of the lumbar spine, is denied.  


REMAND

As noted earlier, the issue of entitlement to service connection for a left hip disorder has been raised by the Veteran, but not adjudicated by the AOJ.  This issue is inextricably intertwined with the TDIU issue on appeal as the latter issue requires the Board to consider impairment due to all service-connected disabilities.  Accordingly, the Board must remand the left hip disorder to the AOJ for necessary development and adjudication.

As to the remaining issue of entitlement to TDIU, in correspondence and during the Board hearing in March 2015, the Veteran indicated that he had recently been denied vocational rehabilitation by VA.  His file concerning his vocational rehabilitation application has yet to be associated with the claims folder and may contain probative evidence regarding unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate measures to obtain the Veteran's vocational rehabilitation folder and associate it with the records available to the Board for review.

2.  The AOJ should appropriately develop and adjudicate the claim for service connection for a left hip disorder.  Notice of the decision should be provided to the Veteran and his representative, along with his appellate rights.  If he files a timely notice of disagreement, a statement of the case should be issued.  Only if the appeal is perfected should this issue be forwarded to the Board.

3.  Thereafter, the AOJ should readjudicate the TDIU issue on appeal, considering additional evidence added to the record on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


